Citation Nr: 0713615	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  03-15 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1941 to August 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Columbia, South Carolina 
(RO).

A motion to advance this case on the Board's docket was made 
on the record at the veteran's December 2005 hearing before 
the Board, and granted by the Board in January 2006, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran's service medical records were destroyed by a 
1973 fire at the National Personnel Records Center (NPRC).

2.  The veteran has a current diagnosis of hypertension.

3.  The evidence of record relates the veteran's hypertension 
to his military service.


CONCLUSION OF LAW

Hypertension was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent regulations concerning VA's duties to notify and 
assist were recently amended, and VA has issued regulations 
implementing these amendments.   See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without 
deciding whether VA's duties to notify and to assist have 
been satisfied in the present case, the Board concludes that 
it may proceed with adjudication of the veteran's appeal.  
This is so because the Board is taking action favorable to 
the veteran by granting the issue on appeal.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992). 

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
In the case of hypertension, service connection may also be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that in this case, the veteran's service 
medical records are not associated with his claims file, and 
attempts to obtain surgeon general's office (SGO) abstracts 
returned only one documented period of treatment for a 
psychiatric disorder, not for hypertension.  Based on the 
response to a March 2006 RO request to the NPRC, it is 
presumed that the veteran's service medical records were 
destroyed in the 1973 fire at that facility.  As such, there 
is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule in cases 
such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been lost.  
See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

The earliest medical evidence of record showing a diagnosis 
of hypertension is an August 2000 private treatment record; 
however, it appears from this record that hypertension had 
been diagnosed prior to that time.  The remaining private and 
VA treatment records associated with the claims file, dated 
through November 2005, show continued monitoring of 
hypertension as a chronic condition.  

Following the Board's January 2006 remand, the RO scheduled 
the veteran for a VA examination to determine the etiology of 
his hypertension.  During the November 2006 VA examination, 
the VA examiner reviewed the evidence in the veteran's claims 
file, took a personal history from the veteran as to his 
personal recollections of his symptomatology and past 
illnesses, and ultimately concluded that it was "as likely 
as not" that the veteran's hypertension had its onset during 
his military service.  The Board attaches significant 
probative value to this uncontroverted medical opinion, as it 
was made after a review of the claims file and includes an 
adequate rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000); see also Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (holding that the Board must consider only independent 
medical evidence to support findings and is not free to 
substitute its own judgment for that of such an expert).

As noted above, the veteran's service medical records are 
considered destroyed by the NPRC.  However, the veteran 
testified during his December 2005 hearing before the Board 
that he had been treated for hypertension during service 
beginning approximately September 1944, during which time he 
recalled having been given a confirmed diagnosis of and 
prescribed medications for his hypertension.  The veteran 
also testified that he sought continued treatment for his 
hypertension immediately following his service discharge in 
August 1945.  The Board finds probative value in the 
veteran's testimony; although he is not a physician, he is 
competent to testify as to observable symptoms and incidents 
in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  


In the instant case, the Board finds that the evidence of 
record is in equipoise as to the issue of entitlement to 
service connection for hypertension.  With the resolution of 
reasonable doubt in the veteran's favor, service connection 
for hypertension is warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); see also O'Hare, 1 Vet. App. at 367.


ORDER

Service connection for hypertension is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


